

116 S3146 IS: To ensure a fair process for negotiations of collective bargaining agreements under chapter 71 of title 5, United States Code.
U.S. Senate
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3146IN THE SENATE OF THE UNITED STATESDecember 19, 2019Mr. Cardin (for himself, Mr. Van Hollen, Mr. Markey, Mr. Booker, Mrs. Gillibrand, Ms. Smith, Ms. Hirono, Mr. Durbin, Ms. Harris, Mr. Brown, Ms. Duckworth, Ms. Warren, Mr. Peters, Mr. Warner, Ms. Klobuchar, Mr. Coons, Mr. Kaine, Mrs. Shaheen, Mr. Sanders, Mrs. Murray, Ms. Hassan, Mr. Wyden, Mr. Reed, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo ensure a fair process for negotiations of
			 collective bargaining agreements under chapter 71 of title 5, United
			 States Code.
	
		1.Fair negotiation of collective bargaining agreements
 (a)In generalAny collective bargaining agreement under chapter 71 of title 5, United States Code, or any article or term thereof, that has an effective date on or after April 30, 2019, shall have no force or effect if the collective bargaining agreement was not—
 (1)mutually and voluntarily agreed to by all parties to the agreement; or (2)ordered following the completion of binding arbitration pursuant to section 7119(b)(2) of title 5, United States Code.
 (b)Continuation of certain agreementsAny collective bargaining agreement under chapter 71 of title 5, United States Code, or any article or term thereof, that expired on or before April 30, 2019, and with respect to which a new collective bargaining agreement having force and effect under subsection (a) of this section has not been executed, shall remain in full force and effect until a new collective bargaining agreement reached through mutual and voluntary agreement, or ordered following the completion of binding arbitration pursuant to section 7119(b)(2) of title 5, United States Code, takes effect.